DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/203563 filed on 11/28/2018.
Claims 1-20 have been examined and are pending in this application.

Priority
Applicant priority to U.S. Provisional Application No. 62/739089, filed on 09/28/2018, is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.


Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 2015/ 2015/0082206), published on March 19, 2015, in view of Boss et al. (“Boss,” US 2008/0046975), published on February 21, 2008.

Regarding claim 1: Low discloses a computer-implemented method for detecting and remediating a pop-up loop having malicious characteristics, the method comprising:
Low: ¶0040 child pop-up web pages and/or pop-under web pages are created or initialized immediately upon loading of the parent web page);
updating based on the call, by the computer, a count of calls associated with the webpage and occurring within a predefined time window (Low: ¶0043 browser identifiers associated with web page load events occurring between time-adjacent user actions);
determining, by the computer, whether the count exceeds a threshold count indicative of the pop-up loop (Low: ¶0019 the first browser window is identified as a pop-up window or a pop-under window by determining that the time between the window open event and the window close event is less than a life span of a different window (e.g., a browser window of interest to the user); ¶0047 the pop-up/pop-under window identifier 315 may determine that the browser window 140 is not a pop-up/pop-under window based on the browser window 140 having multiple web page load events [i.e. threshold count] and/or based on the browser window 140 having a longer life span than another potential pop-up/pop-under window (e.g., the browser window 145)).
Low does not explicitly disclose responsive to the count exceeding the threshold indicative of the pop-up loop, performing, by the computer, a remedial action to remediate the pop-up loop.
However Boss discloses responsive to the count exceeding the threshold indicative of the pop-up loop, performing, by the computer, a remedial action to remediate the pop-up loop (Boss: ¶0021 The algorithm 300 will then initiate a warning message to the user and close the pop-up window automatically 120).
Boss: par. 0001).

Regarding claim 2: Low in view of Boss discloses the method of claim 1.
Boss further discloses causing the browser to navigate away from the webpage and close the pop-up browser window (Boss: ¶0021 The algorithm 300 will then initiate a warning message to the user and close the pop-up window automatically 120).
The motivation is the same that of claim 1 above.

Regarding claim 3: Low in view of Boss discloses the method of claim 1.
Low further discloses recording in a call log, an identifier for the webpage and a time associated with the call (Low: ¶0056 FIG. 5A is a table illustrating an example event log 500 [...] include respective timestamps 542, event identifiers 544, a focused application 546 on the user computer 120 at the time of the event, and a browser identifier 548 of the browser in which the event occurred);
identifying based on the call log, a subset of log entries pertaining to historical calls made by the web page associated with initiating the pop-up browser window and occurring within the predefined time window (Low: ¶0051 the example data store 330 of FIG. 3 stores event logs, generated reports, browser window life span logs, and/or any other data that may be used to identify pop-up/pop-under windows); and
generating the count based on the identified subset (Low: ¶0056 FIG. 5A is a table illustrating an example event log 500 [...] include respective timestamps 542, event identifiers 544, a focused application 546 on the user computer 120 at the time of the event, and a browser identifier 548 of the browser in which the event occurred).

Regarding claim 8: Low discloses a non-transitory computer-readable storage medium storing instructions for detecting and remediating a pop-up loop, the instructions when executed by a processor cause the processor to perform steps including:
intercepting a call from a webpage for initiating a pop-up browser window in a web browser (Low: ¶0040 child pop-up web pages and/or pop-under web pages are created or initialized immediately upon loading of the parent web page);
updating based on the call a count of calls associated with the webpage and occurring within a predefined time window (Low: ¶0043 browser identifiers associated with web page load events occurring between time-adjacent user actions);
determining whether the count exceeds a threshold count indicative of the pop-up loop (Low: ¶0019 the first browser window is identified as a pop-up window or a pop-under window by determining that the time between the window open event and the window close event is less than a life span of a different window (e.g., a browser window of interest to the user); ¶0047 the pop-up/pop-under window identifier 315 may determine that the browser window 140 is not a pop-up/pop-under window based on the browser window 140 having multiple web page load events [i.e. threshold count] and/or based on the browser window 140 having a longer life span than another potential pop-up/pop-under window (e.g., the browser window 145)).
Low does not explicitly disclose responsive to the count exceeding the threshold indicative of the pop-up loop, performing a remedial action to remediate the pop-up loop.
However Boss discloses responsive to the count exceeding the threshold indicative of the pop-up loop, performing a remedial action to remediate the pop-up loop (Boss: ¶0021 the algorithm 300 will then initiate a warning message to the user and close the pop-up window automatically 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Boss with the system and method of Low to include performing, by the computer, a remedial action to remediate the pop-up loop to provide user with a means for detecting any undesired follow-up action potentially triggered by selecting a command button on a pop-up advertisement window on a web browser during an online session (Boss: par. 0001). 

Regarding claims 9-10: Claims 9-10 are similar in scope to claims 2-3, respectively, and are therefore rejected under similar rationale.  


Regarding claim 15: Low discloses a computing system comprising:
a processor (Low: fig. 8 item 812); and
a non-transitory computer-readable storage medium (Low: fig. 8 items 814 and 816) storing instructions for detecting and blocking a pop-up loop, the instructions when executed by the processor cause the processor to perform steps including:
Low: ¶0040 child pop-up web pages and/or pop-under web pages are created or initialized immediately upon loading of the parent web page);
updating based on the call, by the computer, a count of calls associated with the webpage and occurring within a predefined time window (Low: ¶0043 browser identifiers associated with web page load events occurring between time-adjacent user actions);
determining, by the computer, whether the count exceeds a threshold count indicative of the pop-up loop (Low: ¶0019 the first browser window is identified as a pop-up window or a pop-under window by determining that the time between the window open event and the window close event is less than a life span of a different window (e.g., a browser window of interest to the user); ¶0047 the pop-up/pop-under window identifier 315 may determine that the browser window 140 is not a pop-up/pop-under window based on the browser window 140 having multiple web page load events [i.e. threshold count] and/or based on the browser window 140 having a longer life span than another potential pop-up/pop-under window (e.g., the browser window 145)).
Low does not explicitly disclose responsive to the count exceeding the threshold indicative of the pop-up loop, performing a remedial action to remediate the pop-up loop.
However Boss discloses responsive to the count exceeding the threshold indicative of the pop-up loop, performing a remedial action to remediate the pop-up loop (Boss: ¶0021 the algorithm 300 will then initiate a warning message to the user and close the pop-up window automatically 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Boss with the system and Boss: par. 0001).  

Regarding claims 16-17: Claims 16-17 are similar in scope to claims 2-3, respectively, and are therefore rejected under similar rationale. 


 
Claims 4-7, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 2015/ 2015/0082206), published on March 19, 2015, in view of Boss et al. (“Boss,” US 2008/0046975), published on February 21, 2008, and Goodwin et al. (“Goodwin,” US 2014/0041048), published on February 6, 2014.

Regarding claim 4: Low in view of Boss discloses the method of claim 1.
Low in view of Boss does not explicitly discloses responsive to the count exceeding the threshold, updating, by the computer, a blacklist of malicious webpages for blocking by the web browser to include the web page.
However Goodwin discloses 1328443/38309/9905731.1responsive to the count exceeding the threshold, updating, by the computer, a blacklist of malicious webpages for blocking by the web browser to include the web page (Goodwin: ¶0044 scripting (e.g., Javascript code) is dynamically updating the attribute values of HTML elements on the webpage and/or adding new elements to the document object model (DOM) of the webpage; ¶0015 generate a graphical user interface configured to permit updates to the predetermined list by adding and deleting entries in the predetermined list).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Goodwin with the system and method of Low and Boss to include updating, by the computer, a blacklist of malicious webpages to provide user with a means for providing an online privacy management system (Goodwin: par. 0002). 

Regarding claim 5: Low in view of Boss discloses the method of claim 1.
Low in view of Boss does not explicitly discloses comparing an identifier of the webpage against a whitelist of trusted webpages and determining, by the computer, that the webpage is not included on the whitelist prior to intercepting the call.
However Goodwin discloses comparing an identifier of the webpage against a whitelist of trusted webpages (Goodwin: ¶0052 the domain name may be compared against a whitelist 406 (i.e., friendly sites)); and
determining, by the computer, that the webpage is not included on the whitelist prior to intercepting the call (Goodwin: ¶0053 where the element attempting to be added to the DOM of the webpage is not authorized (i.e., the domain it is communicating with is on the blacklist, or it is not on the whitelist and the default setting is to block unrecognized domains), the PMS may, in real time, block the element from being added to the DOM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Goodwin with the system and method of Low and Boss to include determining, by the computer, that the webpage is Goodwin: par. 0002). 

Regarding claim 6: Low in view of Boss discloses the method of claim 1.
Low in view of Boss does not explicitly discloses comparing the call to a list of predefined calls and determining, by the computer, that the call is included on the list of predefined calls.
However Goodwin discloses comparing the call to a list of predefined calls (Goodwin: ¶0052 the domain name may be compared against a whitelist 406 (i.e., friendly sites) and blacklist 408 (i.e., hostile sites)); and
determining, by the computer, that the call is included on the list of predefined calls (Goodwin: ¶0052 A CPO may, through an online dashboard or the like (see FIG. 4B), maintain those domains that should be included in the whitelist 406 and/or blacklist 408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Goodwin with the system and method of Low and Boss to include comparing the call to a list of predefined calls and determining, by the computer, that the call is included on the list of predefined calls to provide user with a means for providing an online privacy management system (Goodwin: par. 0002).

Regarding claim 7: Low in view of Boss discloses the method of claim 1.

However Goodwin discloses sending an identifier of the web page to a central malware detection server to cause the server to add the web page to a blacklist (Goodwin: ¶0052 particular sites notorious for unauthorized tracking may be automatically added (or suggested for addition) to the blacklist).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Goodwin with the system and method of Low and Boss to include add the web page to a blacklist to provide user with a means for providing an online privacy management system (Goodwin: par. 0002).   

Regarding claims 11-14: Claims 11-14 are similar in scope to claims 4-7, respectively, and are therefore rejected under similar rationale.  

Regarding claims 18-20: Claims 18-20 are similar in scope to claims 4-6, respectively, and are therefore rejected under similar rationale.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/   Examiner, Art Unit 2439     
                                                                                                                                                                                                   
/JAHANGIR KABIR/Primary Examiner, Art Unit 2439